Citation Nr: 1440907	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970; he died in February 2014.  The appellant is the custodian of the Veteran's children.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent and bilateral hearing loss, rated 0 percent.  The Veteran disagreed with the assigned ratings.  Following the Veteran's death, the RO sent the appellant a letter stating it had substituted the Veteran's children for the purpose of processing his appeal.  The Board finds that the RO has effectively substituted the appellant (as custodian of the Veteran's children) for the Veteran with respect to the claims seeking increased ratings for PTSD and bilateral hearing loss.

A July 2014 rating decision granted service connection for the cause of the Veteran's death.

The claim seeking an increased rating for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


FINDING OF FACT

During the period for consideration the Veteran is shown to have had Level 1 (and no worse) hearing acuity in each ear.




CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code (Code) 6100 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appeal seeking an increased rating for bilateral hearing loss is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  The Veteran (initially) and the appellant (after notice of substitution) have had opportunity to respond/supplement the record.  It is not alleged that notice was less than adequate.  

The Veteran's VA treatment records have been secured, and he was afforded an examination to determine severity of his service-connected bilateral hearing loss.  The Board finds that the record, as it stands, includes competent evidence that is adequate for the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Specifically, the evidence of record, to include the VA examination report of record, provides adequate medical findings upon which to evaluate the appropriate rating to assign under the relevant Schedule criteria.  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The report of an audiometric test at a private facility in October 2010 is in the record.  No controlled speech discrimination testing was reported (as required for examinations to evaluate hearing acuity).   See 38 C.F.R. § 4.85(a).  

On December 2010 VA audiological evaluation the Veteran complained of a hearing loss.  Audiometry revealed that the puretone thresholds, in decibels were 30, 35, 45 and 70 at 1,000, 2,000, 3,000 and 4,000 Hertz in the right ear.  At corresponding frequencies left ear puretone thresholds were 30, 25, 35 and 55 decibels.  The average puretone thresholds were 45 decibels for the right ear, and 36 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The Veteran indicated he had difficulty understanding television.  The diagnosis was bilateral sensorineural hearing loss.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of hearing loss disability is determined by the application of the criteria in 38 C.F.R. § 4.85, Code 6100, and § 4.86.  Under these criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average puretone threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Where there is an exceptional pattern of hearing loss (e.g., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more) the hearing impairment may be evaluated by applying either Table VI or Table VIA (rating on puretone thresholds alone), whichever provides for a higher rating.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).

The Veteran has submitted a report of private audiometry.  While the test confirms the Veteran has a bilateral hearing loss, it has not shown to have been conducted in a controlled environment or to have included the appropriate speech discrimination test (Maryland CNC), as is required in examinations for VA ratings purposes.  Therefore, such testing is inadequate for rating purposes.  

Applying 38 C.F.R. § 4.85 Table VI to the findings on December 2010 VA audiometry establishes that the Veteran has Level I hearing acuity in each ear, warranting a 0 percent rating under Table VII< Code 6100.  An exceptional pattern of hearing (as defined in 38 C.F.R. § 4.86), warranting rating under the alternate criteria in Table VIA (on puretone thresholds alone) is not shown.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner specifically commented on the functional impairment that results from the hearing loss shown (difficulty understanding television).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Although the Veteran had asserted that his hearing loss increased in severity, his statements alone cannot establish that it has risen in severity to a compensable level (as ratings for hearing loss are based on the results of regulation-mandated audiometry).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim seeking a compensable rating for the bilateral hearing loss.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted.  The Board notes that all findings and impairment (such as difficulty understanding television) associated with the Veteran's bilateral hearing loss are encompassed by the schedular criteria for the 0 percent rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal seeking a compensable evaluation for bilateral hearing loss is denied.


REMAND

It is argued that the Veteran's PTSD had increased in severity prior to his death.  His death certificate shows he died in February 2014 of a cerebral trauma due to a gunshot wound to the head (and that it was determined to be a suicide).  A newspaper article submitted for the record reflects that the Veteran shot his children prior to committing suicide. 

As noted above, the RO granted service connection for the cause of the Veteran's death.  Prior to making this determination, the RO obtained a medical opinion.  The VA consulting psychologist reviewed the record and referred to an October 2013 note in the VA outpatient treatment records indicating that the Veteran exhibited agitation and irritability.  The most recent such record is dated in 2011, and a review of the Veteran's electronic VA records did not find any additional treatment records.  Since it appears there are additional pertinent VA outpatient treatment records outstanding, development for such records is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the appellant to identify all providers of evaluations and/or treatment (VA and non-VA) the Veteran received for PTSD from 2011 until his death in February 2014, and to submit authorizations for VA to secure records of all such evaluations and treatment from any (and all) private providers.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should then review the record and readjudicate the claim seeking an increased rating for PTSD.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the appellant and her representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


